*93
By the Court

Lyon, J.,
delivering the opinion.
On the trial of slaves or free persons of color in this State, the husband or wife is not admissible as a witness for or against each other.
“ The contubernal relation among slaves shall be recognized in public sales whenever possible, and in criminal trials where it becomes important to the advancement of justice:” Section 1666, Code.
“The rules of evidence in the trial of slaves or free persons of color, shall be the same as in the trial of white persons; other slaves or free persons of color shall be competent witnesses, if otherwise unobjectionable:” Code, sec. 4698. By the 1666th section the marriage relation or what passes with them as that is recognized. By section 4698, the same rules of evidence must obtain in their trial, as in the trial of whites, and it is a well settled rule in the trial of white persons, that neither the husband or the wife is a competent witness for or against the other: 1 Gr. Ev., sec. 334. It follows that it was error in the Court below to allow Ann, a slave, and the wife of the prisoner, to testify as a witness against him, and a new trial must be had on that ground, the third in the motion for a new trial.
Let the judgment be reversed, on the ground that the Court below erred in admitting the testimony of Ann, a slave, the wife of prisoner.